 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Leo G. Spanos, SBN 261837, Staff Attorney
   Nima Ghazvini, SBN 254758, Staff Attorney
 3 PO Box 5004
   Hayward,CA 94540
 4 (510) 266 - 5580
   (510) 266 - 5589
 5 13trustee@oak13.com
                                     UNITED STATES BANKRUPTCY COURT
 6                                   NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION
 7

 8
     In re
 9                                                           Chapter 13 Case No. 19-40887-CN 13

10       Mae Eddie Phillips

11                                                           JOINT PREHEARING STATEMENT FOR
                                                             TRUSTEE'S OBJECTION TO CONFIRMATION
12                                                           AND MOTION TO CONVERT
                                      debtor(s)
13

14
                                                             HEARING DATE:             March 31, 2020
15                                                           HEARING TIME:             1:30 pm
                                                             LOCATION:                 Courtroom 215
16

17

18 Nima Ghazvini, Staff Attorney for Martha G Bronitsky, Chapter 13 Trustee met and conferred with Marc

19 Voisenat on March 19, 2020. Remaining issues:

20    1. Plan is unfeasible: Debtor in default of real estate sale provision;

21    2. Motion to Convert to Chapter 7: conversion to Chapter 7, rather than dismissal, is in the best interest of

22 creditors;

23    3. Plan payment delinquency: Debtor has not made a plan payment since January.

24    Trustee's Counsel has been informed by email that buyers have cancelled the agreement to purchase the

25 property. There is a new buyer, but Debtor has not yet signed the agreement.

26    Due to Debtor's extensive history in bankruptcy in prior cases and Debtor's recorded inability to sell the

27 property in this case, Trustee requests the court convert this case to Chapter 7.

28
Case: 19-40887        Doc# 112        Filed: 03/24/20       Entered: 03/24/20 15:36:34          Page 1 of 3
 1 Date: March 24, 2020                                /s/ Nima Ghazvini

 2                                                     Signature of Nima Ghazvini
                                                       Staff Attorney for Martha G. Bronistky
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-40887    Doc# 112   Filed: 03/24/20   Entered: 03/24/20 15:36:34      Page 2 of 3
 1 In re
           Mae Eddie Phillips                        Chapter 13 Case No. 19-40887-CN 13
 2                               debtor(s)
 3
                                      CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Mae Eddie Phillips                             Marc Voisenat Atty
10   5273 Locksley Ave                              2329 A Eagle Ave
     Oakland,CA 94618                               Alameda,CA 94501
11
     (Debtor(s))                                    (Counsel for Debtor)
12

13                                                  /s/ ecf service only
     Date: 3/24/2020
                                                    ecf service only
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-40887      Doc# 112      Filed: 03/24/20     Entered: 03/24/20 15:36:34        Page 3 of 3
